     Case 2:19-cv-04819-MWF-AGR Document 27 Filed 08/25/20 Page 1 of 2 Page ID #:120




1
2                                                                      JS-6
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11     GLACIER BANK D/B/A                      Case No. 2:19-cv-4819-MWF (AGRx)
       COLLEGIATE PEAKS BANK, a
12     Montana Corporation,                    Before the Honorable Michael W.
13                                             Fitzgerald
                        Plaintiff,
14                                             JUDGMENT AGAINST
15          v.                                 FREDERICO R. TRIEBEL AND
16                                             GREEN MOVEMENT BUILDERS,
       FREDERICO R. TRIEBEL, an                INC.
17     individual; GREEN MOVEMENT
18     BUILDERS, INC., a California
       Corporation; and DOES 1-20,
19
20                      Defendants.
21
22
23
24
25
26
27
28
                                           1
     Case 2:19-cv-04819-MWF-AGR Document 27 Filed 08/25/20 Page 2 of 2 Page ID #:121




1                                         JUDGMENT
2            This action having been commenced on June 3, 2019, and the Court having
3      granted the Motion to Enforce Settlement and Enter Judgment filed by Plaintiff
4      Glacier Bank d/b/a Collegiate Peaks Bank., and for good cause shown:
5            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
6      judgment in favor of Plaintiff be entered as follows:
7            1. Judgment is hereby entered in favor of Plaintiff and against Defendants
8               Frederico R. Triebel and Green Movement Builders, Inc., jointly and
9               severally, in the amount of $105,000.00, plus an additional $1,575.00 for
10              attorneys’ fees.
11           2. Post-judgment interest shall accrue at 10 percent per annum from the date
12              of entry of this Judgment until the date Defendants pay in full.
13
14           IT IS SO ORDERED.
15
16     Dated: August 25, 2020          ______________________________
                                            MICHAEL W. FITZGERALD
17                                          United States District Judge
18
19
20
21
22
23
24
25
26
27
28
                                                2
